DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
General Remarks
	1/ claims 1-30 are pending
	2/ claims 1, and 16 are independent
	3/ IDS filed 12/15/2020; 12/15/2020 and 03/03/2022 has been considered

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 11-12, 16-17, 19-21, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US pg. no. 20180062990), further in view of Yadav (US pat. no. 9544185).
	Regarding claim 1. Kumar discloses a computing system comprising: 
	multiple network elements arranged in at least one group, wherein a plurality of the network elements in the  group are designated as spines (fig. 2, spines S1 and S2) and another plurality are designated as leaves (fig. 2, leaves L11, L12l L21, and L22), wherein the spines and the leaves in the group are interconnected in a bipartite topology (fig. 1 and fig. 2 discloses the spines do not communicate with each other in the spine group and the leaves do not communicate with each other in the leaf group. The figures indicate that the leaf communicate with other leaf through the spines and the spines communicate with other spine through the leaf that corresponds to bipartite topology), 	wherein at least some of the spines and leaves in the group are configured to: receive in a first leaf (fig. 2, L11), from a source node (fig. 2, 20 host node), packets destined to be delivered to a destination node (fig. 2 host2) via a second leaf (fig.2 L21 or L22), and forward the packets by the first leaf, Via a First link, to a first spine, and forward the packets by the first spine to the second leaf via a second link (fig. 2 discloses communication from host 1 to host 2 goes through the leaf 11 to either spine S1 or S2 to leaf L21 or L22 then to host2. The link connecting L11 with S1 or S2 corresponds to first link and the link connecting the spine nodes to L21 or L22 corresponds to the second link); 
	But, Kumar does not explicitly disclose:
	in response to detecting that the second link has failed: 
	apply a detour path from the first leaf to the second leaf, the detour path including a detour link that delivers packets in a spine-to-leaf direction and another detour link that delivers packets in a leaf-to-spine direction; and 
	forward subsequent packets, which are received in the first leaf and are destined to the second leaf, via the detour path.
	However, in the same field of endeavor, Yadav discloses: in response to detecting that the second link has failed (Col. 7, lines 51-56 discloses Leaf and spine network devices are connected to one another by high-speed links. Any one of these links may fail at any time. When this occurs, a leaf or spine network device designed or configured as described herein will take appropriate steps to send the packet on an alternate interface (link) as necessary): 
apply a detour path from the first leaf to the second leaf , the detour path including a detour link that delivers packets in a spine-to-leaf direction and another detour link that delivers packets in a leaf-to-spine direction (Col. 8 lines 7-23 discloses in FIG. 3B, multi-rooted tree network 303 is again depicted. However in this case, link b has failed. In the depicted example, hardware rerouting works as intended, which means that the network device having the failed link selects an alternate interface for relaying a packet that ultimately finds its way to destination node B. As in FIG.3A, leaf network device 1 receives a packet from its attached end device A and forwards the packet on link a to spine network device 1, which would normally, as depicted in FIG. 3A, forward the packet on to leaf network device 2 over link b. However, as shown in FIG. 3B, link b has failed. As a consequence, spine network device 1 uses its hardware rerouting functionality to identify an appropriate alternate link for the destination address associated with end device B. In this example, spine network device 1 chooses its interface to link c as the alternate interface for packets addressed to end device B (or leaf device 2)).  	forward subsequent packets, which are received in the first leaf and are destined to the second leaf, via the detour path (Col. 8 lines 7-23 discloses in FIG. 3B, multi-rooted tree network 303 is again depicted. However in this case, link b has failed. In the depicted example, hardware rerouting works as intended, which means that the network device having the failed link selects an alternate interface for relaying a packet that ultimately finds its way to destination node B. As in FIG.3A, leaf network device 1 receives a packet from its attached end device A and forwards the packet on link a to spine network device 1, which would normally, as depicted in FIG. 3A, forward the packet on to leaf network device 2 over link b. However, as shown in FIG. 3B, link b has failed. As a consequence, spine network device 1 uses its hardware rerouting functionality to identify an appropriate alternate link for the destination address associated with end device B. In this example, spine network device 1 chooses its interface to link c as the alternate interface for packets addressed to end device B (or leaf device 2)).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Kumar with Yadav. The modification would allow fault tolerant network system where backup data is used to transmit data bypassing failed link to avoid communication failure.

Regarding claim 2. The combination discloses computing system according to claim 1.
Yadav further discloses, wherein the detour path is predefined (Col. 1, lines 33-36 discloses hardware autonomously detects a link or port failure and routes on an alternate link without Software intervention. In one approach, the router stores the alternate paths in the data plane), and wherein the at least some of the spines and leaves in the group are Configured to apply the detour path by applying the predefined 30detour path (Col. 7, lines 51-56 discloses Leaf and spine network devices are connected to one another by high-speed links. Any one of these links may fail at any time. When this occurs, a leaf or spine network device designed or configured as described herein will take appropriate steps to send the packet on an alternate interface (link) as necessary).  
Regarding claim 4. The combination discloses computing system according to claim 1.
Yadav discloses, wherein the failing link connects to a given port of a spine or a 5leaf (Col. 7, lines 50-55 discloses Leaf and spine network devices are connected to one another by high-speed links. Any one of these links may fail at any time. When this occurs, a leaf or spine network device designed or configured as described herein will take appropriate steps to send the packet on an alternate interface (link) as necessary), wherein the spine or the leaf is configured to apply the detour path by forwarding received packets to a port different from the given port (Col. 8 lines 7-23 discloses in FIG. 3B, multi-rooted tree network 303 is again depicted. However in this case, link b has failed. In the depicted example, hardware rerouting works as intended, which means that the network device having the failed link selects an alternate interface for relaying a packet that ultimately finds its way to destination node B. As in FIG.3A, leaf network device 1 receives a packet from its attached end device A and forwards the packet on link a to spine network device 1, which would normally, as depicted in FIG. 3A, forward the packet on to leaf network device 2 over link b. However, as shown in FIG. 3B, link b has failed. As a consequence, spine network device 1 uses its hardware rerouting functionality to identify an appropriate alternate link for the destination address associated with end device B. In this example, spine network device 1 chooses its interface to link c as the alternate interface for packets addressed to end device B (or leaf device 2)).  
Regarding claim 5. The combination discloses computing system according to claim 1.
Yadav discloses wherein in response to detecting by the first leaf that the first 10link has failed (fig. 3a and 3b discloses the b link connecting spine 1 and leaf 2 to communicate data from A to B. In fig. 3B the link b is detected to be failed and alternative links connecting leaf1 and leaf 2 (represented by broken line) is used to enable communication) , the at least some of the spines and leaves in the group are configured to select an alternative path from the first leaf to the second leaf via a second spine (fig. 3a and 3b discloses the b link connecting spine 1 and leaf 2 to communicate data from A to B. In fig. 3B the link b is detected to be failed and alternative links connecting leaf1 and leaf 2 (represented by broken line) is used to enable communication. The spines and the leaf nodes are configured to use the alternative (detour path)).  

	Regarding claim 6. The combination discloses computing system according to claim 1.
Yadav further discloses, wherein 15in response to detecting by the first spine that the second link has failed (fig. 3B discloses that spine 1 detected link b is failed) and further detecting by the first leaf that the first link is operative (fig. 3B discloses leaf 1 sees operational link a), the at least some of the spines and leaves in the group are configured to apply the detour path including a path from the first 20spine to the second leaf via a third leaf and a second spine (fig. 3B discloses because the link to reach destination B after leaf 2 is broken, spine 1 uses alternate path through leaf 3, spine 2 then to leaf 2 and destination B).  

Regarding claim 11. The combination discloses computing system according to claim 1.
Yadav discloses, wherein a given spine and a given leaf in the group are preselected to serve as a detour link in a leaf-to-spine direction, 10wherein the at least some of the spines and leaves in the group are configured to apply a given detour path that includes a spine-to-leaf link and the detour link (col. 1, lines 35-40 discloses  the router stores the alternate paths in the data plane; col. 4, lines 46-56 discloses In certain embodiments disclosed herein, features of the Software required for routing decisions are replaced by hardware. In some embodiments, the router logic is modified to provide multiple alternative paths for a link. In some implementations, hardware autonomously detects a link or port failure and routes on an alternate link without software intervention. In one approach, the router stores the alternate paths in the data plane. In some implementations, network devices are also configured for active loop avoidance and detection is implemented so that packets never loop due to multiple failures that occur close to each other) that resolves a link failure between another spine and another leaf in the group (col. 1, lines 35-40 discloses  the router stores the alternate paths in the data plane. In some implementations, network devices are also configured for active loop avoidance and detection is implemented so that packets never loop due to multiple failures that occur close to each other).
Regarding claim 12. The combination discloses computing system according to claim 11.
Yadav further discloses, wherein the group comprising Ns spines and N1 leaves (fig. 3 discloses network topology of spine and leaf communication), and wherein the at least some of the spines and leaves in the group are configured to resolve, using a detour path that includes a spine-to-leaf link and the detour link, up to 20(N-1) simultaneous link failures within the group (fig. 3 discloses when link b fails the system uses detour path to avoid the failed link. The system is capable of detouring off of multiple link failures), N being a smallest number between Ns and Nl (col. 4, lines 46-56 discloses In certain embodiments disclosed herein, features of the Software required for routing decisions are replaced by hardware. In some embodiments, the router logic is modified to provide multiple alternative paths for a link. In some implementations, hardware autonomously detects a link or port failure and routes on an alternate link without software intervention. In one approach, the router stores the alternate paths in the data plane. In some implementations, network devices are also configured for active loop avoidance and detection is implemented so that packets never loop due to multiple failures that occur close to each other).  
Regarding claim 16, The combination discloses the method comprising.
All other limitations of claim 16 are similar with the limitations of claim 1 above. Claim 16 is rejected on the analysis of claim 1 above.
Regarding claim 17, the combination discloses the method according to claim 16.
All other limitations of claim 17 are similar with the limitations of claim 2 above. is rejected on the analysis of claim 2 above.
Regarding claim 19, the combination discloses the method according to claim 16.
All other limitations of claim 19 are similar with the limitations of claim 4 above. is rejected on the analysis of claim 4 above.
Regarding claim 20, the combination discloses the method according to claim 16.
All other limitations of claim 20 are similar with the limitations of claim 5 above. is rejected on the analysis of claim 5 above.
Regarding claim 21, the combination discloses the method according to claim 16.
All other limitations of claim 21 are similar with the limitations of claim 6 above. is rejected on the analysis of claim 6 above.
Regarding claim 26, the combination discloses the method according to claim 16.
All other limitations of claim 26 are similar with the limitations of claim 11 above. is rejected on the analysis of claim 11 above.
Regarding claim 27, the combination discloses the method according to claim 26.
All other limitations of claim 27 are similar with the limitations of claim 12 above. is rejected on the analysis of claim 12 above.
Claim 3, 13-14, 18 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kumar (US pg. no. 20180062990), and Yadav (US pat. No 9544185), further in view of Malhorta (US pg. no. 20200067822).
Regarding claim 3. The combination discloses computing system according to claim 1.
But, the combination does not explicitly disclose: where in the at least some of the spines and leaves in the group 311013-2034S3892-US are configured to apply the detour path by communicating with one another;
However, in the same field of endeavor, Malhorta further discloses, where in the at least some of the spines and leaves in the group 311013-2034S3892-US are configured to apply the detour path by communicating with one another ([0062] On a leaf link failure, such as failure of the link connecting spine S2 and leaf L1, a spine node may reroute thru a backup tunnel to one of the other spine nodes within its redundancy group. For example, a spine node such as spine S2 may configure or discover a redundancy group at each spine level. Each spine level is comprised of all other spines at the same level in the leaf-spine Clos architecture. The spine nodes advertise a local loopback route with a “level/RG-ID” as a transitive attribute to signal that the spine nodes are part of a given redundancy group or level. The spine nodes advertise their local loopback routes to each of the leaf nodes (communicating) to each of the leaf nodes. Further, leaf nodes associate a per-CE label with each received spine loopback route and advertise it further to other spine nodes (communicating)).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Malhorta. The modification would allow selecting the most effective link through communication among the leaf and spine nodes.
Regarding claim 13. The combination discloses computing system according to claim 11.
Yadav further discloses, wherein in response to detecting, by a leaf connected via a given link to the given spine that the given link has failed, 25the leaf is configured to connect to another spine for serving as a detour link with the given leaf instead of the given spine (Col. 7, lines 51-56 discloses Leaf and spine network devices are connected to one another by high-speed links. Any one of these links may fail at any time. When this occurs, a leaf or spine network device designed or configured as described herein will take appropriate steps to send the packet on an alternate interface (link) as necessary));
But, the combination does not explicitly disclose:
 to notify the other leaves in the group to connect to the another spine.  
However, in the same field of endeavor, Malhorta discloses what Yadav discloses that is wherein in response to detecting, by a leaf connected via a given link to the given spine that the given link has failed, 25the leaf is configured to connect to another spine for serving as a detour link with the given leaf instead of the given spine(0021] In an embodiment, a spine node within the leaf-spine topology advertises that its link to a certain leaf node is broken. In the event the spine node needs to transmit a data packet to the certain leaf node, the spine node attaches a tunnel label to the data packet. The tunnel label is different from a regular and indicates an alternative route for the data packet to travel to eventually arrive at the certain leaf node. The tunnel label provides an alternate via another spine node in the same level of the leaf-spine topology that as an active link to the certain leaf node. The tunnel label may further include an indication that the route is not the best path to the certain leaf node. The tunnel label is a label allocated by a leaf node for one of the spine nodes and is hence read by a leaf node such that such that the leaf node transmits the data packet to the alternative spine node in lieu of performing a lookup on the prefix pointing to the certain leaf node; fig. 4 discloses the spine  detected that the link be connecting with the leaf is failed and used a detour path that connects to a different leaf to reach to the leaf), 
and  to notify the other leaves in the group to connect to  the another spine ([0062] On a leaf link failure, such as failure of the link connecting spine S2 and leaf L1, a spine node may reroute thru a backup tunnel to one of the other spine nodes within its redundancy group. For example, a spine node such as spine S2 may configure or discover a redundancy group at each spine level. Each spine level is comprised of all other spines at the same level in the leaf-spine Clos architecture. The spine nodes advertise (notify) a local loopback route with a “level/RG-ID” as a transitive attribute to signal that the spine nodes are part of a given redundancy group or level. The spine nodes advertise (notify) their local loopback routes to each of the leaf nodes (communicating) to each of the leaf nodes. Further, leaf nodes associate a per-CE label with each received spine loopback route and advertise it further to other spine nodes (communicating)).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Malhorta. The modification would allow communicating topology information of loopback paths to enable effective selection of alternate path during failure.
Regarding claim 14. The combination discloses computing system according to claim 11.
Yadav discloses wherein 30in response to detecting, by a spine connected via a given link to the given leaf that the given link has failed, the spine is configured to connect to another 341013-203453892-US leaf for serving as a detour link with the given spine instead of the given leaf(Col. 7, lines 51-56 discloses Leaf and spine network devices are connected to one another by high-speed links. Any one of these links may fail at any time. When this occurs, a leaf or spine network device designed or configured as described herein will take appropriate steps to send the packet on an alternate interface (link) as necessary));
But, the combination does not explicitly disclose:
to notify the other spines in the group to connect to the another leaf.  
However, in the same field of endeavor, Malhorta discloses what Yadav discloses that is  wherein 30in response to detecting, by a spine connected via a given link to the given leaf that the given link has failed, the spine is configured to connect to another 341013-203453892-US leaf for serving as a detour link with the given spine instead of the given leaf (0021] In an embodiment, a spine node within the leaf-spine topology advertises that its link to a certain leaf node is broken. In the event the spine node needs to transmit a data packet to the certain leaf node, the spine node attaches a tunnel label to the data packet. The tunnel label is different from a regular and indicates an alternative route for the data packet to travel to eventually arrive at the certain leaf node. The tunnel label provides an alternate via another spine node in the same level of the leaf-spine topology that as an active link to the certain leaf node. The tunnel label may further include an indication that the route is not the best path to the certain leaf node. The tunnel label is a label allocated by a leaf node for one of the spine nodes and is hence read by a leaf node such that such that the leaf node transmits the data packet to the alternative spine node in lieu of performing a lookup on the prefix pointing to the certain leaf node; fig. 4 discloses the spine  detected that the link be connecting with the leaf is failed and used a detour path that connects to a different leaf to reach to the leaf), and to notify the other spines in the group to connect to the another leaf ([0062] On a leaf link failure, such as failure of the link connecting spine S2 and leaf L1, a spine node may reroute thru a backup tunnel to one of the other spine nodes within its redundancy group. For example, a spine node such as spine S2 may configure or discover a redundancy group at each spine level. Each spine level is comprised of all other spines at the same level in the leaf-spine Clos architecture. The spine nodes advertise (notify) a local loopback route with a “level/RG-ID” as a transitive attribute to signal that the spine nodes are part of a given redundancy group or level. The spine nodes advertise (notify) their local loopback routes to each of the leaf nodes (communicating) to each of the leaf nodes. Further, leaf nodes associate a per-CE label with each received spine loopback route and advertise it further to other spine nodes (communicating)).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Malhorta. The modification would allow communicating topology information of loopback paths to enable effective selection of alternate path during failure.
Regarding claim 18, the combination discloses the method according to claim 16.
All other limitations of claim 18 are similar with the limitations of claim 3 above. is rejected on the analysis of claim 3 above.
Regarding claim 28, the combination discloses the method according to claim 26.
All other limitations of claim 28 are similar with the limitations of claim 13 above. is rejected on the analysis of claim 13 above.
Regarding claim 29, the combination discloses the method according to claim 16.
All other limitations of claim 29 are similar with the limitations of claim 14 above. is rejected on the analysis of claim 14 above.
Claim 7-9 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kumar (US pg. no. 20180062990), and Yadav (US pat. No 9544185), further in view of Flajslik (US pg. no. 20180089127).
Regarding claim 7. The combination discloses computing system according to claim 1.
Yadav discloses in response to detecting by the first spine that the second link has failed, the spines and leaves in the group are configured to apply the detour path including a partial path from the first spine to the second leaf via a third leaf and a second 30spine ((fig. 3a and 3b discloses spine 1 detected that the b link connecting spine 1 and leaf 2 to communicate data from A to B is failed. In response to link b failure, spine1 uses alternative links connecting leaf1 and leaf 2 (represented by broken line) through leaf3 and spine2. The spines and the leaf nodes are configured to use the alternative (detour path)).
But, the combination does not explicitly disclose:
wherein the first spine is configured to receive packets destined to the second leaf via the second link, from a remote 25spine outside the group.
However, in the same field of endeavor, Flajslik discloses wherein the first spine is configured to receive packets destined to the second leaf via the second link, from a remote 25spine outside the group (fig. 3 discloses the first spine level 1 switch of group 1 communicate with the first spine node second level switch of group L. communication between spine of group L and spine of group 1 to enable send data to leaf in group 1 using a link such as connecting second level switch 1 and first level switch of group 1 corresponds to second link) .
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Flasjslik. The modification would allow scaling hierarchical network topologies to extended groups and enabling effective communication among groups.
Regarding claim 8. The combination discloses computing system according to claim 1.
Yadav discloses wherein when a single link failure occurs within the group but 10not in any other link in the topology, the spines and the leaves in the group are configured to resolve the failing link using a detour path that includes a detour link in a spine--to--leaf direction and another detour link delivering packets in a leaf-to--spine direction (Col. 8 lines 7-23 discloses in FIG. 3B, multi-rooted tree network 303 is again depicted. However in this case, link b has failed. In the depicted example, hardware rerouting works as intended, which means that the network device having the failed link selects an alternate interface for relaying a packet that ultimately finds its way to destination node B. As in FIG.3A, leaf network device 1 receives a packet from its attached end device A and forwards the packet on link a to spine network device 1, which would normally, as depicted in FIG. 3A, forward the packet on to leaf network device 2 over link b. However, as shown in FIG. 3B, link b has failed. As a consequence, spine network device 1 uses its hardware rerouting functionality to identify an appropriate alternate link for the destination address associated with end device B. In this example, spine network device 1 chooses its interface to link c as the alternate interface for packets addressed to end device B (or leaf device 2)), and 15wherein the topology including the detour path is also deadlock-free using up to Nv V Ls (col8, lines 31-36 discloses In the example of FIG. 3E, spine device 1 receives the packet, recognizes that link b has failed, and chooses an alternate link, link c. In addition, to reduce the likelihood of loops, it flags the packet as rerouted before sending it toward leaf device 3 on link c. In this example, leaf device 3 recognizes that it should not send the packet back to spine device 1).
But, the combination does not explicitly disclose, wherein the multiple spines and the multiple leaves are arranged in multiple groups, each group comprising multiple spines and multiple leaves interconnected in a bipartite 5topology, wherein each group connects to other groups using spine-to-spine links, wherein a topology of the multiple spines and multiple leaves is deadlock-free using up to a number Nv of Virtual lanes (VLs).
However, in the same field of endeavor, Flajslik discloses wherein the multiple spines and the multiple leaves are arranged in multiple groups (fig. 3 discloses multiple spine and multiple leaf are arranged in to multiple group), each group comprising multiple spines and multiple leaves interconnected in a bipartite 5topology (fig. 3 discloses each group comprising multiple spine and multiple leaf node in a bipartite configuration), wherein each group connects to other groups using spine-to-spine links (fig. 3 discloses each group connects through spine to spine connection such as node 202 connected to 202 in a different group), wherein a topology of the multiple spines and multiple leaves is deadlock-free using up to a number Nv of Virtual lanes (VLs) ([0018] discloses [0018] Typically, the network traffic transmitted through the hierarchical topology uses minimal and non-minimal routing via multiple virtual lanes. Unlike present hierarchical topologies requiring multiple lanes for deadlock-free minimal routing).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of eth invention was effectively filed to combine the teaching of the combination with Flajslik. The modification would allow hierarchical topology structure of a network where that would enable deadlock free communication of data.
Regarding claim 9. The combination discloses computing system according to claim 8.
wherein in response to detecting, by the first spine, that the first link has failed, the first spine is configured to forward packets 25to the common leaf via the second link (fig. 3B discloses spine 1 in response to detecting link failure, reaches destination through common leaf leaf3 using detour path).  
Flajslik further disclose, wherein a first spine in a first group connects via a first link to a second spine in a second group (fig. 3 disclose spine 204 in group 2 connected to spine 204 in group L using spine-to spine connection 208) and connects via a 20second link to a third spine in the second group, wherein both the second spine and the third spine connect to a common leaf in the second group ([0033] and fig. 3 discloses while only a single second level switch 200 is illustratively coupled to one other second level switch 200 in each group 230, in other embodiments each of the second level switches 200 from each group 230 may be communicatively coupled to more than one of the second level switches 200 of the other groups 230 of the interconnected group 300; fig. 4 discloses all second level switches in each group connect to all leaf (first level switches) in the groups hence each leaf is common lead for all second level switch).
Regarding claim 22, the combination discloses the method according to claim 16.
All other limitations of claim 22 are similar with the limitations of claim 7 above. is rejected on the analysis of claim 7 above.
Regarding claim 23, the combination discloses the method according to claim 16.
All other limitations of claim 23 are similar with the limitations of claim 8 above. is rejected on the analysis of claim 8 above.
Regarding claim 24, the combination discloses the method according to claim 16.
All other limitations of claim 24 are similar with the limitations of claim 9 above. is rejected on the analysis of claim 9 above.

Claim 10, 15, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kumar (US pg. no. 20180062990), Yadav (US pat. No 9544185), and  Flajslik (US pg. no. 20180089127), further in view of Cisco “Cisco ACI Remote Leaf Architecture White Paper”.
Regarding claim 10. The combination discloses computing system according to claim 8.
Flajslik discloses wherein the topology including the two or more detour paths remains deadlock-free ([0018] discloses [0018] Typically, the network traffic transmitted through the hierarchical topology uses minimal and non-minimal routing via multiple virtual lanes. Unlike present hierarchical topologies requiring multiple lanes for deadlock-free minimal routing).
But, the combination does not explicitly disclose wherein the spines and leaves are configured to support source node to destination node paths having up to four concatenated links (, and wherein in response to two or 30more single-link failures occurring within respective two or more groups simultaneously, the spines and leaves in the two or more groups are configured to resolve the link 331013-203453892-US failures locally, using respective two or more detour paths, each detour path included a detour link that delivers packets in a spine-to-leaf direction and another detour link that delivers packets in a leaf-to-spine 5direction, and wherein the topology including the two or more detour paths remains deadlock-free.
However, in the same field of endeavor, Cisco discloses wherein the spines and leaves are configured to support source node to destination node paths having up to four concatenated links (fig. 67 discloses spines and leaf nodes in local and remote location groups are configured to source to destination communication. The network topology is capable of having four or more concatenated links to reach to destination), and wherein in response to two or 30more single-link failures occurring within respective two or more groups simultaneously, the spines and leaves in the two or more groups are configured to resolve the link 331013-203453892-US failures locally (fig. 67 discloses Remote leaf switches can also be configured with L3Out over SVI with vPC. In this configuration, each RL uses local next-hop reachable via SVI to reach the external prefix. When the local interface toward the external router goes down, the SVI interface on RL does not go down, and next-hop (that is, the external router’s connected interface) becomes reachable via the upstream router. Each leaf-spine topology group is capable of using detour as indicated in fig. 67 to reach to destination within the respective groups), using respective two or more detour paths, each detour path included a detour link that delivers packets in a spine-to-leaf direction and another detour link that delivers packets in a leaf-to-spine 5direction(fig. 67 discloses Remote leaf switches can also be configured with L3Out over SVI with vPC. In this configuration, each RL uses local next-hop reachable via SVI to reach the external prefix. When the local interface toward the external router goes down, the SVI interface on RL does not go down, and next-hop (that is, the external router’s connected interface) becomes reachable via the upstream router. Each leaf-spine topology group is capable of using detour as indicated in fig. 67 to reach to destination within the respective groups).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cisco. The modification would allow a system to enable fault tolerant multi leaf-spine group topology for effective data communication.
Regarding claim 15. The combination discloses computing system according to claim 11.
Yadav discloses wherein a topology of the spines and the leaves in the groups is deadlock-free even when numbers up to N' of link failures are resolved simultaneously in the respective groups using the respective detour links (col. 1, lines 35-40 discloses  the router stores the alternate paths in the data plane. In some implementations, network devices are also configured for active loop avoidance and detection is implemented so that packets never loop (deadlock free) due to multiple failures that occur close to each other).
But, the combination does not explicitly disclose, wherein 5the group belongs to a plurality of groups interconnected using spine-to-spine links, wherein in each of the groups respective detour link in a spine-to-leaf direction and another detour link in a leaf-to--spine direction are preselected for locally resolving, using a detour path 10that includes the respective detour link and a---nother detour link, up to a- respective number N' of simultaneous link failures smaller than both the number spines and the number of leaves in the group, wherein the spines and the leaves in the groups support source node to 15destination node paths having up to four concatenated links, and wherein a topology of the spines and the leaves in the groups is deadlock-free even when numbers up to N' of link failures are resolved simultaneously in the respective groups using the respective detour links.
However, in the same field of endeavor, Cisco discloses wherein 5the group belongs to a plurality of groups interconnected using spine-to-spine links (fig. 27 discloses the different groups of spine to leaf topology is connected between groups using the spine nodes), wherein in each of the groups respective detour link in a spine-to-leaf direction and another detour link in a leaf-to--spine direction are preselected for locally resolving (fig. 67 discloses When the local interface toward the external router goes down, the SVI interface on RL does not go down, and next-hop (that is, the external router’s connected interface (detour)) becomes reachable via the upstream router that corresponds to resolving failed link in the group) , using a detour path 10that includes the respective detour link and a---nother detour link, up to a- respective number N' of simultaneous link failures smaller than both the number spines and the number of leaves in the group ((fig. 67 discloses When the local interface toward the external router goes down, the SVI interface on RL does not go down, and next-hop (that is, the external router’s connected interface (detour)) becomes reachable via the upstream router that corresponds to resolving failed link in the group. The system is capable of reaching to the nodes avoiding multiple failed links), wherein the spines and the leaves in the groups support source node to 15destination node paths having up to four concatenated links becomes reachable via the upstream router that corresponds to resolving failed link in the group ((fig. 65 discloses multiple links within a group can be concatenated to reach to destination. The system is fully capable of using multiple joined links to reach destination nodes).
Therefore, it would have been obvious to a person have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Cisco. The modification would allow managing link failure in leaf-spine topology network. The modification would allow effective management of detour to enable effective fault tolerant network.
Regarding claim 25, the combination discloses the method according to claim 23.
All other limitations of claim 25 are similar with the limitations of claim 10 above. is rejected on the analysis of claim 10 above.
Regarding claim 30, the combination discloses the method according to claim 26.
All other limitations of claim 30 are similar with the limitations of claim 15 above. is rejected on the analysis of claim 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                             
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445